           IN THE UNITED STATES DISTRICT COURT FOR THE
                    SOUTHERN DISTRICT OF GEORGIA
                                AUGUSTA DIVISION



WHITESELL CORPORATION,                    *
                                          *


              Plaintiff,                  *
                                          *


      V.                                  *            CV 103-050
                                          *


ELECTROLUX HOME PRODUCTS,                 *
INC., HUSQVARNA, A.B., and                *
HUSQVARNA OUTDOOR PRODUCTS,               *
INC.,                                     *
                                          *


              Defendants.                 *




                                   ORDER




      On   December       10,   2018,   Defendants         filed    a   "Reply   in

Further Support of Defendants' Motion for Sanctions and to

Stay the Joint Discovery Plan" ("Reply Brief"). (Doc. No.

1114).     Portions of the Reply Brief were redacted by counsel

because the brief restates material that appears in sealed

exhibits appended thereto. An unredacted version of the Reply

Brief has been provided to opposing counsel and the Clerk of

Court.     Accordingly, IT IS ORDERED that the Clerk of Court

maintain the redacted version of Defendants' Reply Brief (doc.

no.   1114)    on   the    record    of       the   case   and     to   place    the

unredacted version of Defendants' Reply Brief under seal until

further order of the Court.
    ORDER ENTERED at Augusta, Georgia, this /^day of
January, 2019.




                                          'CHIEF JUDGE
                           UNITE^STATES DISTRICT COURT
                          .SDUn^ERN DISTRICT OF GEORGIA
